Citation Nr: 0732235	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-41 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected pes planus with 
hammertoes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2005, the Board remanded the issue for procedural 
development.

In December 2006, the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A copy 
of the hearing transcript is of record and has been reviewed.


FINDING OF FACT

During his December 2006 personal hearing, the veteran 
indicated that he wanted to withdraw his appeal seeking 
entitlement to service connection for a back disability, 
claimed as secondary to service-connected pes planus with 
hammertoes, and the Board received such request prior to the 
promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for a back disability, claimed as secondary to 
service-connected pes planus with hammertoes, are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from a May 2003 rating 
decision that, in pertinent part, denied service connection 
for a back disability, claimed as secondary to service-
connected pes planus with hammertoes.  During his December 
2006 personal hearing, the veteran indicated that he wished 
to withdraw his appeal seeking entitlement to service 
connection for a back disability, claimed as secondary to 
service-connected pes planus with hammertoes.  An appeal may 
be withdrawn in writing at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2007).  The 
veteran's statements during his hearing have been transcribed 
and reduced to writing, therefore his withdrawal of this 
issue is valid.  Once the veteran withdrew this issue, there 
remained no allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  


ORDER

The claim of service connection for a back disability, 
claimed as secondary to service-connected pes planus with 
hammertoes, is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


